Citation Nr: 0214908	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  95-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin problems, to 
include tinea pedis, onychomycosis, chloracne, folliculitis 
of the scalp and chest, acne of the back and chest, and 
sebaceous cysts of the right ear lobe and scalp.

2.  Entitlement to service connection for visual difficulties 
to include irritation to the eyes.

3.  Entitlement to service connection for headaches and 
dizziness.

4.  Entitlement to service connection for liver disease or a 
liver disability manifested by pain.

5.  Entitlement to service connection for cardiovascular 
disorder.

6.  Entitlement to service connection for a disability 
manifested by runny nose, fever, and intolerance to cold.

7.  Entitlement to service connection for a disability 
manifested by elevated cholesterol levels.

(The issues of entitlement to an initial rating in excess of 
30 percent for post-traumatic stress disorder (PTSD), as well 
as entitlement to service connection for degenerative 
arthritis of the lumbar/lumbosacral spine; tendonitis of the 
left elbow; a bilateral tibia disability, to include 
degenerative arthritis, myositis, and myalgias; a bilateral 
foot disability, to include degenerative arthritis and 
calcaneal spur of the right heel; a bilateral knee 
disability, to include patellar tendonitis; a bilateral wrist 
disability; a bilateral hand disability; a right elbow 
disability; and a gastrointestinal disorder with diarrhea, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The Board has determined that the appeal for an initial 
rating in excess of 30 percent for PTSD, as well as 
entitlement to service connection for degenerative arthritis 
of the lumbar/lumbosacral spine; tendonitis of the left 
elbow; a bilateral tibia disability, to include degenerative 
arthritis, myositis, and myalgias; a bilateral foot 
disability, to include degenerative arthritis and calcaneal 
spur of the right heel; a bilateral knee disability, to 
include patellar tendonitis; a bilateral wrist disability; a 
bilateral hand disability; a right elbow disability; and a 
gastrointestinal disorder with diarrhea, requires further 
development.  Therefore, the Board will undertake additional 
development on these issues pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. §19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. §20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these claims. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the claims adjudicated by this decision 
has been completed.

2.  The veteran served in combat in the Republic of Vietnam 
during his period of active duty.

3.  The veteran's nose, sinuses, eyes, heart, skin, and 
neurologic system were all clinically evaluated as normal on 
his August 1971 expiration of term of service examination.

4.  The medical evidence does not show that the veteran 
currently has an acquired eye disability manifested by vision 
problems and irritation to the eyes for VA purposes.

5.  While there is an ultrasound (laboratory) finding of 
fatty infiltrate of the liver, there is no clinical evidence 
of a diagnosis of a chronic disability manifested by liver 
pain or fatty infiltrate and, in any event, such was first 
shown many years after service and it is not causally linked 
to any incident of active service.
6.  An elevated serum cholesterol is a laboratory finding and 
not a disability for VA compensation purposes, and the 
preponderance of the medical evidence is against a finding 
that the veteran's elevated cholesterol level is due to an 
underlying disease or disability.

7.  The first medical evidence of allergic rhinitis (runny 
nose, fever, intolerance to cold), hypertension, headaches 
and dizziness, liver pain, and skin problems is at least 20 
years after active service, and there is no competent medical 
evidence relating any of these current disabilities to the 
veteran's period of active duty, to include his combat 
service therein.


CONCLUSION OF LAW

Service connection is not warranted for skin problems, to 
include tinea pedis, onychomycosis, chloracne, folliculitis 
of the scalp and chest, acne of the back and chest, and 
sebaceous cysts of the right ear lobe and scalp; visual 
difficulties, to include irritation to the eyes; headaches 
and dizziness; liver disease or a liver disorder manifested 
by pain or fatty infiltrate; hypertension; and allergic 
rhinitis (runny nose, fever, intolerance to cold).  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

With respect to the issues adjudicated by this decision, the 
Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his various claims, and 
indicated that VA would request any pertinent records he 
identified, by various documents such as correspondence dated 
in December 1993, July 1995, February 1998, and October 1998, 
as well as the Statements of the Case (SOCs) issued in June 
1995 and December 1997, and the May 2002 Supplemental 
Statement of the Case (SSOC).  Further, the May 2002 SSOC 
noted the enacted of the VCAA, and re-adjudicated all of the 
veteran's claims in light of the new law.  Further, in a June 
2002 statement, the veteran acknowledged that he was informed 
of the VCAA, including the fact that he was informed him of 
what he must show to prevail in his claims, what information 
and evidence he was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the Board notes that RO accorded the 
veteran multiple examinations in relation to these claims, 
and it does not appear that he has identified any pertinent 
evidence that is not of record.  (As noted above, appellate 
consideration of the claims of an initial rating in excess of 
30 percent for PTSD, as well as entitlement to service 
connection for degenerative arthritis of the 
lumbar/lumbosacral spine; tendonitis of the left elbow; a 
bilateral tibia disability, to include degenerative 
arthritis, myositis, and myalgias; a bilateral foot 
disability, to include degenerative arthritis and calcaneal 
spur of the right heel; a bilateral knee disability, to 
include patellar tendonitis; a bilateral wrist disability; a 
bilateral hand disability; a right elbow disability; and a 
gastrointestinal disorder with diarrhea, will be deferred 
pending further development.)  For the reasons stated below, 
the Board finds that, in the circumstances of the claims 
adjudicated by this decision, any further development such as 
additional medical examination and/or opinion would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran is required based on the facts of the instant 
case.


General Background.  The veteran's service medical records 
show no diagnosis of or treatment for problems of the skin, 
eyes, cardiovascular system (to include high blood pressure), 
headaches, dizziness, elevated cholesterol levels, a liver 
disorder or liver pain, runny nose, fever, and/or intolerance 
to cold during active service.  In fact, his nose, sinuses, 
eyes, heart, skin, gastrointestinal system, and neurologic 
system were all clinically evaluated as normal on both his 
August 1969 pre-induction examination, and his August 1971 
expiration of term of service examination.  His uncorrected 
vision was found to be 20/25 for the right eye in August 
1969, but 20/20 in August 1971.  Similarly, uncorrected 
vision for his left eye was found to be 20/30 in August 1969, 
but 20/20 in August 1971.  His blood pressure was noted as 
being 124/66 (systolic/diastolic) in August 1969, and 130/86 
in August 1971.  Chest X-ray was negative at both 
examinations.  Further, the veteran reported at both 
examinations that he had not experienced frequent or severe 
headache; eye trouble; sinusitis; hay fever; pain or pressure 
in chest; palpation or pounding heart; high or low blood 
pressure; nor tumor, growth, cyst, cancer.  He also reported 
in August 1971 that he had not experienced skin diseases.  On 
a September 1971 Statement of Medical Condition, the veteran 
asserted that there had been no change in his medical 
condition since his last separation examination.

The veteran's DD Form 214 reflects that he was awarded the 
Vietnam Campaign Medal, the Vietnam Service Medal, the 
Vietnam Cross of Gallantry, and the Combat Infantryman Badge, 
among other decorations, medals, and citations.

The evidence on file includes various post-service medical 
records which, together, cover a period from 1992 to 2002, 
and show treatment for a variety of medical conditions.

Records dated in October 1992 reflect that the veteran 
reported that he believed he had been in "perfect health" 
prior to service, and had normal childhood illnesses and 
development.  During his service in Vietnam, he had jungle 
rot, athlete's foot, and difficulty sleeping.  He reported an 
onset of most of his problems around 1974 to 1975, and that 
his on-going/recurring problems including skin rash, 
nervousness, sleep disturbance, loss of sex drive, headaches, 
dizziness, weakness, fatigue, hair loss, stomach pain, 
diarrhea, and other problems.  In addition, he reported 
exposure to Agent Orange while on active duty in Vietnam.  He 
also reported that he crossed rivers and rice paddies, that 
he bathed in streams, and that on at least two occasions he 
drank from streams.  He did not eat or drink in the villages.

The veteran underwent a VA agent orange registry examination 
in November 1992.  At this examination, he complained of 
nervousness with inability to sleep at night; jungle rot and 
skin rash; weight gain; as well as aches and pains (back and 
arms) worsened by cold exposure.  The veteran attributed all 
of his complaints to Agent Orange exposure.  On examination, 
it was noted that the veteran had no lesions, no acne on face 
or neck.  However, he did have sebaceous cysts on the scalp, 
as well as onychomycosis of his nails, with small blisters 
and hyperkeratosis.  His vision was not tested.  Regarding 
his nose, it was found to be large (external), his mucosa was 
irritated and red at the right nostril, and his septum was 
deviated slightly to the left.  However, his turbinates were 
within normal limits.  Further, his gait was found to be 
within normal limits; cranial nerves 2 to 12 were intact, as 
were his peripheral nerves and sensory examinations; but he 
was found to have decreased plantar response.  Diagnoses from 
this examination included PTSD; tinea pedis; onychomycosis; 
tinea cruris; obesity; myalgias, arthralgias.

The only private medical provider identified by the veteran 
reported on a December 1993 statement that the veteran was 
treated for a flu-like illness in January 1991, and that was 
the only record of treatment.

The veteran underwent a VA general medical examination in 
June 1994.  Regarding his tinea pedis and onychomycosis, he 
reported that he developed a rash involving both feet and all 
the toes in 1970, and that military clinicians diagnosed him 
with tinea pedis and onychomycosis, which was treated on an 
outpatient basis.  He reported that he was prescribed powder 
and treatment, but despite the treatment he still experienced 
flare-ups about once a week.  Further, he developed some skin 
lesions involving the scalp and chest in 1986.  Additionally, 
he had an episode of dysuria and hematuria in 1990, but he 
never went to see a clinician for treatment.  

Examination of the eyes revealed they were pearly, and that 
fundoscopic examination was within normal limits.  
Examination of the nose, sinuses, mouth, and throat revealed 
there was nasal congestion bilaterally.  On examination of 
the cardiovascular system, it was noted that the PMI was in 
the 5th intercostal space in the mid-clavicular line.  There 
were no murmurs or gallops.  Pulse was 68 per minute, 
respirations 20 per minute, and sitting blood pressure was 
116/86.  He had normal peripheral pulses.  Chest X-ray 
revealed no active disease in the chest.  

Diagnoses following examination of the veteran included tinea 
pedis involving both feet; onychomycosis involving all the 
toenails of both feet; bilateral tinea cruris; residuals of 
Agent Orange exposure; folliculitis involving the scalp and 
chest; and allergic rhinitis.

A March 1996 VA abdominal ultrasound report noted that the 
right upper quadrant revealed mild homogenous increase 
echogenecity of liver consistent with fatty infiltrate.  

In June 1997, the veteran was referred for an opthamology 
evaluation due to refraction.  A subsequent evaluation 
conducted in April 1998 reflects that his visual acuity was 
found to be 20/30 and 20/25.  No acquired disability of 
either eye is shown by this evaluation.

An August 1997 VA dermatology evaluation noted that the 
veteran was referred for multiple lesions developing on the 
face, scalp, and back.  Examination revealed only a few 
resolving inflammatory papules on the upper back, with no 
lesions on his face or scalp.  Overall assessment was 
probably cystic acne, relatively quiescent at this time.

A subsequent VA dermatology consultation occurred in February 
1998, which noted that the veteran had a history of acne.  
Examination revealed psoriasiform papules on the scalp and 
face.  There was also some features of seborrheic dermatitis 
with scaliness on the forehead and peri-nasal area.  Overall 
assessments were acne, and seborrheic dermatitis.

The veteran underwent a new VA general medical examination in 
May 1998, and the examiner noted that the veteran claims file 
and VA medical records had been reviewed prior to the 
examination.  At this examination, the veteran reported, in 
part, that he started to have episodes of nasal congestion 
with post-nasal drip in 1971, and that he was diagnosed by 
military clinicians with cold and catarrh, for which he was 
treated on an outpatient basis.  He reported that no specific 
medications were ever prescribed for this condition.  
Further, he reported that he currently experienced colds with 
catarrh about once a month, and described the symptoms 
thereof.  Examination of the nose revealed mild nasal 
congestion bilaterally with a 1 percent obstruction in each 
nostril due to the nasal congestion.  On cardiovascular 
examination, it was noted that PMI was in the mid-clavicular 
line.  There was no murmur or gallops.  His pulse was 72 per 
minute, respirations 20 per minute, and his sitting blood 
pressure was 130/88.  Moreover, his eyes were found to be 
essentially within normal limits.  Diagnoses following 
examination included chronic allergic rhinitis with recurrent 
colds; epistaxis, recurrent, secondary to chronic allergic 
rhinitis; hypercholesterolemia, borderline.

The veteran subsequently underwent a VA neurologic 
examination in June 1998, at which the examiner noted that 
the veteran's claims file had been reviewed prior to the 
examination.  At this examination, the veteran denied 
headaches as a child, as well as a family history of 
headaches.  He reported that his headaches started while in 
Vietnam, at which time they were mild but had since increased 
in frequency and severity.  Further, he described his current 
symptomatology, but denied any visual disturbances associated 
with the headaches, nor nausea/vomiting.  Regarding his 
dizziness, he reported that it started in the 1990s, and that 
these episodes were not associated with his headaches.  
Diagnoses following examination of the veteran were muscle 
tension headaches, and mild benign positional vertigo.

At an August 1998 VA dermatology examination, it was noted 
that the veteran's only problem had been that he had fungus 
of his toenail, some eczema, some dandruff, and occasional 
breakouts on the face.  He had no severe acnes, just a mild 
rosacea.  The examiner noted that the veteran's medical 
records were reviewed.  Examination was found to be 
consistent with mild rosacea and seborrheic dermatitis, as 
well as onychomycosis of the toenails.  There were no other 
skin conditions.

In October 1998, the veteran submitted a statement contending 
that he had self-treated his various medical conditions since 
1971 with over-the-counter medications recommended by a 
pharmacy in Mexico, and provided a list of these various 
medications.  Further, in support of his contention, he 
submitted a statement from this Mexican pharmacy.  Translated 
from Spanish into English, this document states that the 
veteran had been a frequent client of the pharmacy since 
1974, and had purchased patented medications and items for 
treatment including analgesics (pain killers), anti-
inflammatories, antibiotics, etc.

The VA outpatient treatment records reflect that the veteran 
was treated for high blood pressure/hypertension on various 
occasions.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for cardiovascular-renal disease, 
including hypertension, may be granted although not otherwise 
established as incurred in service if manifested to a degree 
of 10 percent or more within one year from the date of 
separation, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. §§ 3.307, 3.309.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for skin problems, visual problems to 
include irritation, headaches and dizziness, liver disease or 
a liver disability manifested by pain or fatty infiltrate, a 
cardiovascular disorder to include hypertension, a disability 
manifested by runny nose, fever, intolerance to cold, and a 
disability manifested by elevated cholesterol levels.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence; he 
is not qualified to diagnose a medical disability, nor 
proffer a competent medical opinion regarding the etiology 
thereof.

The record clearly shows that the veteran has elevated 
cholesterol levels, and was diagnosed with 
hypercholesterolemia on the May 1998 VA general medical 
examination.  However, elevated cholesterol levels are 
laboratory findings, and are not evidence, in and of 
themselves, of an underlying disability(ies).  See 61 Federal 
Register 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  There is no evidence of record to suggest that the 
veteran's hypercholesterolemia causes any impairment of 
earning capacity, nor does the medical evidence show he has 
otherwise been diagnosed with a chronic disability manifested 
by elevated cholesterol levels.

With respect to the veteran's visual problems, the Board 
notes that the veteran's eyes were, in essence, clinically 
evaluated as normal on his August 1969 pre-induction 
examination, his August 1971 expiration of term of service 
examination, as well as the VA general medical examinations 
conducted in June 1994 and May 1998.  Granted, he has 
problems of visual acuity, as shown on the April 1998 VA 
opthamology evaluation, but the evidence tends to show that 
this is due to refractive error.  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  As such, the medical evidence does not show that 
the veteran has an acquired eye disability for VA purposes.

The Board also notes that the veteran has complained of liver 
pain and there is ultrasound evidence of fatty infiltrate of 
the liver.  However, aside from the fact that there is no 
medical evidence of a clinical diagnosis of liver disease, 
the laboratory evidence of fatty infiltrate of the liver was 
first reported many years after service and it has not been 
medically linked to service.  Thus, there is no medical 
evidence that the veteran has a current, chronic disability 
of the liver, nor is there any competent evidence of a causal 
link between the laboratory finding of fatty infiltrate of 
the liver or the subjective finding of "liver pain" and any 
remote incident of active duty.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  As the veteran does not appear 
to have a current acquired eye disability for VA purposes, 
nor chronic disabilities manifested by elevated cholesterol 
levels or liver disease or a liver disability manifested by 
pain or fatty infiltrate, the Board concludes that the 
preponderance of the evidence is against these claims.

For the reasons stated below, the Board also finds that even 
if the veteran's fatty infiltrate of the liver is considered 
a current liver disability, he is still not entitled to a 
grant of service connection for this condition.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

Turning to the skin claim, the Board notes that the veteran 
served in combat in Vietnam, and was presumably exposed to 
herbicides therein.  Further, the medical evidence shows that 
he has been diagnosed with various current skin disabilities, 
including tinea pedis, onychomycosis, seborrheic dermatitis, 
folliculitis of the scalp and chest, acne of the back and 
chest, and sebaceous cysts of the right ear lobe and scalp.  
However, while he has been diagnosed with acne, it has not 
been specifically found that he has chloracne, nor that his 
skin problems constitute an acneform consistent with 
chloracne.  Even if he were, the first competent medical 
evidence showing these skin problems is dated more than 20 
years after the veteran's discharge from service, long after 
the requisite period for a grant of service connection fir 
chloracne on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Similarly, the Board notes that the medical evidence shows 
that the veteran has hypertension, and that this is the only 
cardiovascular disability shown by the record.  However, 
inasmuch as there is no medical evidence of hypertension 
until at least 20 years after active service, service 
connection on a presumptive basis for this disability is also 
not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran has claimed, at least 
initially, that all of his medical problems were due to 
herbicide exposure during active service.  However, his liver 
pain, headaches, dizziness, hypertension, runny nose, fever, 
and cold intolerance are not recognized by 38 C.F.R. 
§ 3.309(e) as being related to herbicide exposure.  As noted 
above, there is no positive association between exposure to 
herbicides and any condition which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996).

The Board must now address whether all the evidence, 
including that pertinent to service, established whether the 
veteran's skin problems, headaches and dizziness, liver pain, 
hypertension, runny nose, fever, and intolerance to cold are 
otherwise related to service.  See 38 C.F.R. § 3.303(d); 
Combee, supra.  

Initially, the Board notes that the veteran's complaints of 
runny nose, fever, and intolerance to cold, appear to have 
been attributed to allergic rhinitis on both the June 1994 
and May 1998 VA general medical examinations.  The Board also 
notes that the veteran has indicated that all of these 
disabilities originated during service and have continuous 
since that time.  As noted above, the veteran engaged in 
combat during active service, and is account of what occurred 
therein is presumed to be credible in absence of clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  
Nevertheless, with the exception of herbicide exposure, the 
veteran does not identify any specific disease or injury 
incurred during combat that resulted in any of these 
disabilities.  In essence, he indicated that these problems 
simply developed during service, with no preceding acute 
trauma.  He also indicated that he sought medical treatment 
for all of these conditions, but that the military clinicians 
did not know the etiology of any of these problems.  Further, 
there is no competent medical evidence diagnosing any of 
these conditions until at least 20 years after active 
service.  The findings of the August 1971 expiration of term 
of service examination reflected that all of these conditions 
were normal, and the veteran reported at that time that he 
had no such problems.  On his September 1971 Statement of 
Medical Condition, he reported that there had been no change 
in his medical condition since his last separation 
examination.  Moreover, there is no competent medical 
evidence which relates any of these current disabilities to 
the veteran's period of active duty.  

The Board acknowledges that the veteran reported that he 
self-treated his various conditions since service with over-
the-counter medications recommended by a Mexican pharmacy.  
Further, he submitted a statement from this pharmacy in 
October 1998, which reflects that he had been a customer 
since 1974 and had purchased various medications during that 
time.  However, this statement only provides a general list 
of the medications the veteran has purchased since 1974, does 
not specifically state which medical conditions these 
medications were for, nor does this statement relate any of 
the current disabilities to service.  Consequently, the Board 
concludes that the October 1998 statement from the Mexican 
pharmacy contains no probative value regarding whether the 
veteran's current disabilities are causally related to 
service.

In summary, the veteran's was clinically evaluated as normal 
at the time of his separation from service; he reported no 
pertinent problems at that time; there is no competent 
medical evidence of skin problems, headaches, dizziness, 
liver disease or a liver disorder manifested by fatty 
infiltrate or pain, allergic rhinitis, or hypertension until 
at least 20 years after his separation from active service; 
and there is no competent medical evidence which relates the 
etiology of any of these current disabilities to his period 
of active duty, to include his combat service therein.  The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  As such, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims of service connection for skin problems, 
headaches and dizziness, liver disease or a liver disability 
manifested by pain or fatty infiltrate, allergic rhinitis, 
and hypertension, and that no additional medical examination 
or opinion is warranted based on the facts of this case.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for skin problems, visual problems to 
include irritation to the eyes, liver disease or a liver 
disability manifested by pain or fatty infiltrate, 
cardiovascular disorder to include hypertension, elevated 
cholesterol levels, allergic rhinitis (runny nose, fever, and 
intolerance to cold), as well as headaches and dizziness.  
Therefore, these claims must be denied.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Entitlement to service connection for skin problems, to 
include tinea pedis, onychomycosis, chloracne, folliculitis 
of the scalp and chest, acne of the back and chest, and 
sebaceous cysts of the right ear lobe and scalp, is denied.

Entitlement to service connection for visual difficulties to 
include irritation to the eyes is denied.

Entitlement to service connection for headaches and dizziness 
is denied.

Entitlement to service connection for liver disease or a 
liver disability manifested by  pain or fatty infiltrate is 
denied.

Entitlement to service connection for cardiovascular 
disorder, to include hypertension, is denied.

Entitlement to service connection for allergic rhinitis 
(runny nose, fever, and intolerance to cold) is denied.

Entitlement to service connection for a disability manifested 
by elevated cholesterol levels is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

